Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to application filed on 03/15/2018. Claims 1-20 are pending.
Priority
Claims 1-20 are given the priority date of 02/09/2017 because these claims includes limitation regarding webhook endpoint. Webhook endpoints are not disclosed in prior filed applications 62340198 (field 05/23/2016), 14481078 (filed 09/09/2014), or 61879608 (filed 09/18/2013). The priority documents identified above disclose API being implemented as rest API such as JSON. However, a restful API using JSON is not necessarily a webhook endpoint.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2018, 02/05/2019, 05/17/2019, 03/26/2021, 01/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objection
Applicant is advised that should claim 1, 9, 10 be found allowable, claim 15-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 15 depends on claim 11. The only difference between claim 11 and claim 1 is the last three limitations of claim 1. However, these missing limitations are presented in dependent form in claim 15 without any additional feature to differentiate claim 15 from claim 1. Similarly, all limitation of claim 16-17 are disclosed in claims 9-10. Applicant is recommended to cancel claim 15-17.
Claim 19 is objected to because the claim includes limitation of “at least one of: automatically updating … and switching …”. Based on 0050 of spec that switching is an alternative embodiment that can be used, it appears that Applicant meant at least one of updating or switching. The “and” appears to be a typographical error. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 15, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 3 of U.S. Patent No. 9953332 in view of Stowe (US 20060041481).
A comparison chart has been provided below comparing claim 1 of present invention and ‘332. 
Present application Claim 1
‘332 claim 1
Missing feature/Note
generating a first and a second cross-carrier delivery prediction model based on delivery data retrieved from a plurality of carriers;
at a delivery data database of a server system, storing a plurality of cross-carrier 


at a delivery data database of a remote server system, 
storing the first cross-carrier delivery prediction model in association with a first shipping carrier identifier identifying a first carrier, for improving upon data storage and retrieval functionality to enable substantially real-time analysis of cross-carrier data to determine delivery estimates of improved accuracy;
storing the second cross-carrier delivery prediction model in association with a second shipping carrier identifier identifying a second carrier, for improving the data storage and retrieval functionality associated with the remote server system;


determining a first parcel delivery estimate for a first parcel based on processing first parcel data, from a first carrier of the plurality of carriers, with the first cross-carrier delivery prediction model retrieved from the delivery data database;

determining a first delivery estimate for the first parcel based on processing the parcel features with the first cross-carrier delivery prediction model; and

None. See also above limitation regarding storage location of models. 
automatically determining a second parcel delivery estimate for a second parcel based on a first parcel delivery status and upon retrieving, from a second 
transmitting a first API request to the second carrier associated with the second parcel;


transmitting a first API request to the second carrier associated with the second parcel,





establishing a webhook endpoint Uniform Resource Locator (URL) for receiving communication from the first carrier;
none
at the webhook endpoint Uniform Resource Locator (URL) associated with the first carrier, receiving a request from the first carrier in response to the first carrier updating the first parcel delivery status;

wherein receiving the first parcel data comprises receiving an Hypertext Transfer Protocol (HTTP) POST request at the webhook endpoint URL in response to the first carrier updating a delivery status associated with the first tracking number;

none
in response to receiving the request at the webhook endpoint URL associated with the first carrier, automatically transmitting a second API request to the 



outputting the second parcel delivery estimate upon retrieving the second cross-carrier delivery prediction model from the delivery data database and processing updated second parcel features with the second cross-carrier delivery prediction model in substantially real-time, as facilitated by the improved data storage and retrieval functionality at the remote server system; and

determining an updated second delivery estimate for the second parcel based on the updated second parcel data, thereby facilitating the substantially real-time analysis of cross-carrier data to determine delivery estimates of improved accuracy.

None. Difference is in word choice between a result being determined versus output. However, a determined result is an output from the functions that produces the result.
in response to determining the second parcel delivery estimate, automatically selecting a service level for delivering the second parcel; in response to determining the second parcel delivery estimate, automatically selecting a service level for delivering the second parcel;
generating, at a remote delivery system, a set of control instructions; and
executing the delivery of the second parcel based on the selected service level and the set of control instructions.

generating, at a remote delivery system, a set of control instructions; and in response to determining the second parcel delivery estimate, automatically selecting a service level for delivering the second parcel;

executing the delivery of the second parcel based on the selected service level and the set of control instructions.

executing the delivery of the second parcel based on the selected service level and the set of control instructions.


Please see discussion below regarding Stowe. 


As shown above, the difference between claim 1 of present invention and claim 1 of the reference patent is the last three limitations. However, Stowe teaches
in response to determining the second parcel delivery estimate, automatically selecting a service level for delivering the second parcel (see at least Stowe, 0072, The Last-In-Time Vendor 1012 will receive an expected delivery date 1014 of each of the Earlier orders … From the information, … Vendor 1012 may be able to present various shipping options 1016 to the customer 1000 … Vendor 1012 may offer the customer 1000 … expedite the shipment of the Last-In-Time order … such that the delivery of the Last-In-Time Order 1010 coincides with the delivery of one or more of the Earlier Orders);
generating, at a remote delivery system, a set of control instructions (see at least Stowe, 0074, the carrier 1006 will issue a merge/sort order 1024 … indicates that the Last-In-Time Order 1010 are to be merged); and
executing the delivery of the second parcel based on the selected service level and the set of control instructions (see at least Stowe, 0074, Likewise, if the Last-In-Time Order 1010 arrives … before … the carrier 1006 will issue a merge/sort order 1024 … 
Therefore, it would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Stowe’s automatic selection of preferred shipping service level to be presented to a customer with ‘332’s cross-carrier analysis for the purpose of offering recipient the opportunity to consolidate multiple deliveries into a single one, which improves efficiency in resource usage (Stowe: 0072-0074, 0004).

Regarding dependent claims 2-5, 7-8, the following analysis applies.
Present application Claim 2
‘332 claim 1
Missing feature/Note
for the first parcel, retrieving, from a carrier associated with the first parcel, first parcel data and first delivery data;
retrieving, from a first carrier of the plurality of carriers, first parcel data for the first parcel based on a first tracking number associated with the first carrier
none
generating first parcel features from first parcel data and first delivery features from first delivery data
generating parcel features based on normalizing the first parcel data according to the feature engineering rule
None. Note the parcel data is associated with delivery data in limitation above.
determining the first parcel delivery estimate based on processing at least one of first parcel features and first delivery features with the first cross-carrier delivery prediction model
determining a first delivery estimate for the first parcel based on processing the parcel features with the first cross-carrier delivery prediction model;
None.
for the second parcel, retrieving, from a carrier associated with the second parcel, second parcel data and second delivery data
automatically retrieving, from the second carrier of the plurality of carriers, second parcel data for a second parcel based on a second tracking number associated with the second carrier;
None.


in response to retrieving the second parcel data, automatically retrieving the second cross-carrier delivery prediction model from the delivery data database based on the second parcel data,
None.
determining the second parcel delivery estimate based on processing at least one of second parcel features and second delivery features with the second cross-carrier delivery prediction model.
determining a second delivery estimate for the second parcel based on the second parcel data and the second cross-carrier delivery prediction model in substantially real-time, as facilitated by the improved data storage and retrieval functionality at the remote server system
None.
Present application Claim 3
‘332 claim 6
Missing feature/Note
according to a feature engineering rule, processing at least one of first delivery data and second delivery data,
generating parcel features based on normalizing the first parcel data according to the feature engineering rule;
None
Standardizing historic carrier-provided delivery estimates
wherein the feature engineering rule is a unit standardization rule, wherein the generating the cross-carrier delivery features comprises standardizing historic carrier-provided delivery estimates from the past delivery data according to the unit standardization rule, and wherein generating the features comprises standardizing a carrier-provided delivery estimate from the first parcel data according to the unit standardization rule
None
wherein the feature engineering rule is a unit standardization rule, and wherein at least one of first delivery features and second 


Present application Claim 4
‘332 claim 6
Missing feature/Note
according to a feature engineering rule, processing at least one of first parcel data and second parcel data, and standardizing historic carrier-provided delivery estimates;
generating parcel features based on normalizing the first parcel data according to the feature engineering rule;
None. Note that historical delivery estimate is parcel data.
wherein the feature engineering rule is a unit standardization rule, and wherein at least one of first parcel features and second parcel features comprise at least one of parcel size, parcel weight, current parcel location, current parcel delivery route, parcel content information, and delivery status information
wherein the feature engineering rule is a unit standardization rule, wherein the generating the cross-carrier delivery features comprises standardizing historic carrier-provided delivery estimates from the past delivery data according to the unit standardization rule, and wherein generating the features comprises standardizing a carrier-provided delivery estimate from the first parcel data according to the unit standardization rule
None. Note that ‘332 claim 6’s standardizing delivery estimate is a “delivery status information” of present invention.
Present application Claim 5
‘332 claim 8
Missing feature/Note
automatically identifying a carrier associated with the tracking number
automatically identifying the first carrier as associated with the first tracking number based on analyzing the first tracking number; and
None.
generating an API request for at least one of first parcel data 


Present application Claim 7
‘332 claim 3
Missing feature/Note
during the delivery of the second parcel, and in response to determining a second parcel delivery status
during a delivery of the second parcel associated with a second user:

determining an actual delivery time for the first parcel … 
None.
automatically updating the second cross-carrier delivery prediction model; wherein determining the second parcel delivery status comprises detecting a trigger event and generating an updated second parcel delivery estimate based upon the trigger event, the trigger event comprising at least one of: a delivery disruption during the delivery of the second parcel, a predetermined time during the delivery of the second parcel, and a user query.
determining an actual delivery time for the first parcel in response to completed delivery of the first parcel, wherein generating the updated cross-carrier delivery prediction model is further based on the actual delivery time and the parcel features; and
None. Note that a completed delivery of first parcel is a predetermined time during which the second parcel is in transit.
Present application Claim 8
‘332 claim 3
Missing feature/Note
in response to an updated second parcel delivery estimate, switching the second cross-carrier delivery prediction model to an updated second cross-carrier delivery prediction model, wherein switching to the updated second cross-carrier delivery prediction model comprises
receiving updated delivery data from the plurality of carriers through the API requests; and
generating an updated cross-carrier delivery prediction model based on the updated delivery data.
None. Note that generating an updated model that will be used is switching.
determining selection criteria of the updated second cross-carrier delivery prediction model based on at least one 



determining a second delivery estimate for the second parcel based on the updated cross-carrier delivery prediction model.
None. Note that the determined updated model is still part of the cross-carrier models stored in database.


As per claim 9, the following analysis would apply.
Present application Claim 9
‘332 claim 1
Missing feature/Note
generating second parcel service level features for service levels provided by the second carrier associated with the second parcel
automatically retrieving, from the second carrier of the plurality of carriers, second parcel data for a second parcel based on a second tracking number associated with the second carrier;
None. Note that a prediction is a feature provided by service level.
generating a plurality of delivery estimates corresponding to service levels upon processing the second parcel service level features with the second cross-carrier delivery prediction model; 
automatically retrieving, from the second carrier of the plurality of carriers, second parcel data for a second parcel based on a second tracking number associated with the second carrier;
One estimate versus a plurality of estimate. However, please see Stowe’s cited portion of claim 1 regarding multiple service level being considered.

none
The service level selection is similar to cited portion of Stowe for claim 1 wherein a service level from a plurality of estimate is selected and presented for user. The selected level is based on delivery feature of coinciding two packages.


As shown above, the difference in limitations are taught by cited embodiment of Stowe related to claim 1 and the motivation to combine would therefore persist.

Claims 15, 16, 19 contains limitations substantially similar to claim 1 and 7 of present invention. Therefore, the same analysis of claim 1, 7, 9 would apply for claims 15-16, 19.

Claims 10, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9953332 in view of Stowe, further in view of Russell (US 20080109246).
As per claims 10 and 17, claim 1 of ‘932 in view of Stowe does not, however, Russel teaches controlling a delivery vehicle to deliver the second parcel based on the selected service level and the set of control instructions, and wherein the delivery vehicle is an autonomous 
Therefore, it would have been obvious for one ordinary skilled in the art just before the effective filing date of present invention to combine Russel’s usage of 3rd party operated autonomous vehicle into the delivery system of ‘332 for the purpose of taking advantage of excess capacity offered by such delivery agent (Russell: 0002).
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9953332.
Claim 11 contains limitations substantially similar to claim 1 except for the lack of last 3 limitations from claim 1. Therefore, as shown above, all limitations of claim 11 of present invention would be taught by claim 1 of ‘332.
Similarly, claims 12-13 includes all limitations that are identical to claims 2-3 of present invention and therefore, as shown above, all limitations of claims 12-13 would be taught by claims 1 or 6 of ‘332.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9953332 in view of Stowe, further in view of Russell (US 20080109246) and Patrick (US 9307383).
As per claims 18, while claim 1 of ‘332 in view of Stowe and Russel teaches an autonomous system, it does not explicitly teach wherein the autonomous system is a drone and the third party carrier is a drone delivery service. Russel, however, at least teaches using 
Therefore, it would have been obvious for one ordinary skilled in the art just before the effective filing date of present invention to combine Patrick’s UAV into the delivery system of ‘332/Stowe/Russel for the purpose of making delivery through air (Patrick: 1:55-65)
Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9953332 in view of Stowe.
Regarding claim 20, while claim 1 of ‘332 does not explicitly disclose the following limitations, Stowe teaches them.
Identifying a set of related parcels satisfying a relatedness condition associated with the second parcel (See at least Stowe, 0072, The Last-In-Time Vendor 1012 will receive an expected delivery date 1014 of each of the Earlier orders … From the information … Examiner notes that the earlier orders are a set of related parcels as they should be arriving around the same time);
Determining a set of delivery estimates for the set of related parcels based on a second parcel delivery status, wherein the relatedness condition associated with the second parcel comprises being delivered with a similar selected service level as the second parcel (see at least Stowe, 0074, Likewise, if the Last-In-Time Order 1010 arrives … before … the carrier 1006 will issue a merge/sort order 1024 … indicates that the Last-In-Time Order 1010 are to be merged. Examiner notes that the earlier order will be merged with the just-in-time order regardless whichever arrives at the facility early. They will have similar service level since they’re being merged).
Therefore, it would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Stowe’s delivery instruction for merged shipments with ‘332’s cross-carrier analysis for the purpose of offering recipient the opportunity to consolidate multiple deliveries into a single one, which improves efficiency in resource usage (Stowe: 0072-0074, 0004).
Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 11 includes the following limitations:
at a delivery data database of a server system, storing a plurality of cross-carrier delivery models comprising the first and the second cross-carrier delivery prediction model, the first cross-carrier delivery prediction model stored in association with a first carrier identifier and the second cross-carrier delivery prediction model stored in association with a second carrier identifier, for improving upon data storage and retrieval functionality to enable substantially real-time analysis of cross-carrier data to determine delivery estimates of improved accuracy;
determining a first parcel delivery estimate for a first parcel based on processing first parcel data, from a first carrier of the plurality of carriers, with the first cross-carrier delivery prediction model retrieved from the delivery data database; automatically determining a second parcel delivery estimate for a second parcel based on a first parcel 
transmitting a first API request to the second carrier associated with the second parcel; 
establishing a webhook endpoint Uniform Resource Locator (URL) for receiving communication from the first carrier associated with the first parcel; 
at the webhook endpoint Uniform Resource Locator (URL) associated with the first carrier, receiving a request from the first carrier in response to the first carrier updating the first parcel delivery status; 
in response to receiving the request at the webhook endpoint URL associated with the first carrier, automatically transmitting a second API request to the second carrier to obtain updated second parcel data; and outputting the second parcel delivery estimate upon retrieving the second cross-carrier delivery prediction model from the delivery data database and processing updated second parcel features with the second cross-carrier delivery prediction model in substantially real-time, as facilitated by the improved data storage and retrieval functionality at the remote server system;
Best prior art Lundberg (8156052) discloses using delivery event to push notification to user (11:15-34). Lundberg, however, does not disclose each and every limitation identified above, such as using a webhook endpoint to further generate an API request in response to event.
Stowe (20060041481) as cited above, teaches merging multiple shipments into one by changing service level of one or more shipments in the merged shipment and as a result of merging, both shipment will arrive at the same time. Stowe, however, does not disclose each and 
Bialynicka-Birula (20140330741) teaches establishing delivery prediction models and storing them in server (Fig. 1, 3, 0021, 0037, 0052, 0120, 0147). However, it does not disclose each and every limitation identified above, such as using a webhook endpoint to facilitate API request.
Karbowski (6772130): Kabowski teaches a system for parsing email for tracking number and matches the format of tracking number to a particular courier to start sending request to track shipping status (3:11-36). Kabowski, while relevant to limitations describes in dependent claims, does not teach the above identified limitaions.
Davis (Davis, Tony, “What is a WebHook?”, webhooks.pbworks.com, https://webhooks.pbworks.com/w/page/13385124/FrontPage, retrieved 03/28/2017, published 06/05/2011) teaches an overview of WebHook, which can be implemented in the manner of establishing an webhook URL and POST message when event happen (page 1, paragraph 2). Davis, however, doesn’t disclose using webhook to facilitate generating a second API request using the POST message.
Shippo (Shippo Engineering, “Webhooks, Shipping and Event Notifications”, Shippo, https://goshippo.com/blog/webhooks-shipping-and-event-notifications/, retrieved 02/11/2022, published 06/07/2016) teaches that webhook can be used to track shipments where user can get notification whenever even occur and then further applications are limitless (page 22, 3rd-4th.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628